Citation Nr: 0110939	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  94-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than 
December 21, 1991, for the grant of service connection for 
labyrinthitis, to include whether there was clear and 
unmistakable error in a February 1985 rating decision.

2.  Entitlement to an effective date earlier than July 10, 
1995, for the grant of service connection for left hand 
neuropathy, reattachment of forearm amputation (minor).

3.  Entitlement to an effective date earlier than July 10, 
1995, for the grant of special monthly compensation for the 
loss of use of left hand subsequent to reattachment of 
forearm amputation (minor).

4.  Entitlement to an effective date earlier than August 4, 
1995, for the grant of a 30 percent rating for service-
connected diverticulosis, irritable bowel. 

5.  Entitlement to an effective date earlier than 
December 21, 1991, for the grant of a total disability rating 
based on individual unemployability (TDIU), to include 
whether there was clear and unmistakable error in a July 1988 
rating decision.

6.  Entitlement to an effective date earlier than 
December 21, 1991, for the grant of an increased rating of 60 
percent for mechanical low back pain, laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1973 and from April 1980 to December 1984, with 
additional periods of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2000, a hearing was held before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

This case has a long and complicated procedural history 
involving several evolving issues.  An attempt was made 
during the May 2000 Travel Board hearing to list and discuss 
the issues which were felt, based on a very limited review of 
the record, to be before the Board on appeal.  Based on 
further review, however, clarification of the status and 
nature of the issues that are presently before the Board is 
required.  Accordingly, as an initial matter, the Board will 
clarify the procedural status of this case and the issues on 
appeal.  

A February 1985 rating decision granted service connection 
for diffuse paresthesia, and assigned a 10 percent disability 
rating for this condition effective from December 20, 1984.  
In January 1988, the Board issued a decision affirming the 
10 percent rating assigned.  In August 1993, the RO issued a 
rating decision denying a claim for an increased rating for 
the service-connected diffuse paresthesia.  Thereafter, the 
veteran initiated and perfected an appeal of that decision.  
During the May 2000 Travel Board hearing, however, the 
veteran indicated that this issue was being withdrawn from 
appeal.  An appeal may be withdrawn in writing at any time 
before the Board renders a decision.  See 38 C.F.R. 
§ 20.204(b) (2000).  Here, although a written statement was 
not specifically submitted by the appellant withdrawing the 
diffuse paresthesia claim, the Board considers the writing 
requirement to have been satisfied by the association with 
the veteran's claims file of a written transcript of the 
travel board hearing.  Cf. Tomlin v. Brown, 5 Vet.App. 355 
(1993) (An oral statement made during an RO hearing, when 
later reduced to writing in a transcript, constitutes a 
Notice of Disagreement (NOD) within the meaning of 38 U.S.C. 
§ 7105(b).)  Once the veteran withdrew this issue from 
appeal, there remained no allegations of errors of fact or 
law for appellate consideration, and therefore, this issue is 
not before the Board.  

With respect to the withdrawn appeal concerning the initial 
rating assigned for diffuse paresthesia, it is additionally 
noted that the veteran submitted a claim in September 1996 
for service connection for peripheral neuropathy.  
Thereafter, in an October 1996 rating decision, the RO 
confirmed and continued its prior denial of an initial rating 
above 10 percent for service-connected diffuse paresthesia, 
but improperly recharacterized the issue as diffuse 
paresthesia (claimed as peripheral neuropathy).  This 
mishandling of the new claim for service connection for 
peripheral neuropathy was brought to the RO's attention by 
the veteran in a December 1996 letter.  In January 1997, the 
RO issued a new rating decision denying the claim for service 
connection for peripheral neuropathy, claimed as due to Agent 
Orange exposure.  Notification of this decision was mailed to 
the veteran on January 15, 1997, along with a copy of his 
appellate rights, but a timely appeal was not initiated.  
Accordingly, that decision became final.  In a written 
statement submitted by the veteran on May 3, 2000, he appears 
to be raising a claim to reopen the previously denied claim 
for service connection for peripheral neuropathy.  
Accordingly, that newly raised issue is referred to the RO 
for appropriate action.  

A February 1985 rating decision granted service connection 
for right ulnar neuropathy, and assigned an initial 10 
percent disability rating for this condition effective from 
December 20, 1984.  In January 1988, the Board issued a 
decision affirming the 10 percent rating assigned.  In August 
1993, the RO denied a claim for an increased rating for the 
service-connected right ulnar neuropathy, and the veteran 
initiated and perfected an appeal of that decision.  
Thereafter, in a December 1996 letter, the veteran indicated 
that he agreed with all of the ratings assigned for his 
various service-connected conditions, and was only appealing 
certain of the effective dates assigned.  Further, during the 
May 2000 Travel Board hearing, he specifically indicated that 
the claim for an increased rating for right ulnar neuropathy 
was being withdrawn from appeal.  As discussed above with 
respect to the diffuse paresthesia claim, although the 
withdrawal of this issue was not directly made in writing, 
the writing requirement contained in 38 C.F.R. § 20.204(b) 
for withdrawing a substantive appeal is considered to have 
been satisfied when a written transcript of the travel board 
hearing was associated with the veteran's claims file.  
Accordingly, because an appeal may be withdrawn in writing at 
any time before the Board renders a decision, the right ulnar 
neuropathy issue is not presently before the Board.  

The February 1985 rating decision also granted service 
connection for mechanical low back pain, status post 
laminectomy, and assigned an initial 10 percent disability 
rating for this condition effective from December 20, 1984.  
A December 1985 rating decision increased this initial rating 
to 20 percent.  In January 1988, the Board issued a decision 
affirming the 20 percent rating assigned.  A reconsideration 
decision was subsequently issued by the Board in December 
1989 again denying the claim for a higher initial rating.  
Although this Board decision was apparently appealed to the 
then named U.S. Court of Veterans Appeals (presently the U.S. 
Court of Appeals for Veterans Claims), the Court issued an 
order on August 14, 1990, dismissing the appeal for lack of 
jurisdiction.  

Following a November 13, 1991, claim filed by the veteran, 
the RO issued a rating decision in August 1993 denying an 
increased rating for the service-connected back condition.  
Thereafter, the veteran initiated and perfected an appeal of 
that decision.  In September 1995, a RO hearing officer 
granted an increased rating of 60 percent for mechanical low 
back pain, laminectomy, and this grant was effectuated by an 
October 1995 rating decision, effective from December 21, 
1991.  Thereafter, in a December 1996 letter, the veteran 
indicated that he agreed with all of the ratings assigned for 
his various service-connected conditions, and only was 
appealing certain of the effective dates assigned.  This 
written statement, along with the clarification provided 
during the May 2000 Travel Board hearing that only an earlier 
effective date is being pursued for the back, is construed as 
being a withdrawal from appeal of the claim for an increased 
rating for the back condition.  See 38 C.F.R. § 20.204(b) (An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.)  

However, it is noted that following the October 1995 rating 
decision which effectuated the RO hearing officer's grant of 
an increased rating of 60 percent for the service-connected 
back condition, the veteran submitted a general notice of 
disagreement (NOD) in May 1996 with respect to the October 
1995 rating decision.  For the reasons discussed below, the 
Board finds that this NOD initiated, but did not perfect, an 
appeal of the effective date assigned for the grant of the 
increased 60 percent rating for the back condition.  
Accordingly, the issues on appeal have been amended to 
include this issue (issue #6).  

A February 1985 rating decision granted service connection 
for tinnitus, and assigned a 10 percent disability rating for 
this condition effective from December 20, 1984.  In January 
1988, the Board issued a decision affirming the 10 percent 
rating assigned.  Subsequently, the RO issued a rating 
decision in August 1993 denying an increased rating for the 
service-connected tinnitus.  Thereafter, the veteran 
initiated an appeal of that decision by the filing of an 
August 1994 Notice of Disagreement (NOD).  However, he did 
not perfect the appeal of the tinnitus increased rating claim 
following the issuance to him of a Statement of the Case 
(SOC) in August 1994.  Rather, the substantive appeal 
submitted by the veteran in October 1994 was specifically 
limited to other issues.  Further, during a July 1995 hearing 
held before a hearing officer at the St. Petersburg, Florida, 
RO, the veteran argued that he should be service-connected 
for labyrinthitis instead of for tinnitus.  In addition, in a 
December 1996 letter, the veteran indicated that he agreed 
with all of the ratings assigned for his various service-
connected conditions, and only was appealing certain of the 
effective dates assigned.  Accordingly, because the appeal of 
the claim for an increased rating for tinnitus was not 
perfected by the veteran, that issue is not presently before 
the Board for decision.  

A February 1985 rating decision granted service connection 
for diverticulosis, and assigned a no-percent disability 
rating for this condition effective from December 20, 1984.  
In January 1988, the Board issued a decision affirming the 
no-percent rating assigned.  Subsequently, the RO issued a 
rating decision in August 1993 denying an increased 
compensable rating for the service-connected diverticulosis.  
Thereafter, the veteran initiated and perfected a timely 
appeal of that issue.  In October 1996, the RO issued a 
rating decision granting an increased rating of 30 percent 
for diverticulosis, irritable bowel, effective from August 4, 
1995.  In a December 1996 letter, the veteran indicated that 
he agreed with the rating assigned for this condition, but 
disagreed with the effective date assigned for the grant of 
an increased rating.  He also indicated the same in a May 3, 
2000, letter.  Accordingly, the Board finds that the claim 
for an increased rating for diverticulosis has been withdrawn 
from appeal by the veteran.  See 38 C.F.R. § 20.204(b) (An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.)  However, the December 1996 letter 
did constitute a timely NOD filed with respect to the 
effective date assigned for the grant of the increased 30 
percent rating.  For the reasons discussed below, the Board 
finds that this NOD initiated, but did not perfect, an appeal 
of the effective date issue (issue #4).  

An October 1995 rating decision granted service connection 
for labyrinthitis (formerly service connected as tinnitus), 
and assigned an initial 30 percent rating for this condition 
effective from December 21, 1991.  The rating decision also 
denied a claim of clear and unmistakable error (CUE) filed 
with respect to a February 7, 1985, rating decision due to 
the failure to grant service connection for labyrinthitis at 
that time instead of for tinnitus.  Thereafter, the veteran 
initiated an appeal of the initial rating assigned for this 
condition, the effective date assigned, and the CUE claim.  
In a September 1996 substantive appeal, a December 1996 
letter, and during the May 2000 Travel Board hearing, 
however, the veteran indicated that he agreed with the 
initial 30 percent rating assigned for labyrinthitis, but 
disagreed with the effective date assigned for the grant of 
service connection for this condition, as well as the denial 
of his CUE claim.  Accordingly, the Board finds that the 
claim for a higher initial rating for labyrinthitis has been 
withdrawn from appeal by the veteran.  See 38 C.F.R. 
§ 20.204(b) (An appeal may be withdrawn in writing at any 
time before the Board renders a decision.)  

An October 1995 rating decision granted service connection 
for left hand neuropathy, reattachment of forearm amputation 
(minor), and assigned an initial 40 percent rating for this 
condition effective from July 10, 1995.  An October 1996 
rating decision subsequently raised the initial rating 
assigned to this condition to 60 percent effective from 
July 10, 1995.  The veteran initiated an appeal of the 
initial rating assigned for the left hand condition, as well 
as the effective date assigned for the grant of service 
connection.  In a September 1996 substantive appeal, a 
December 1996 letter, and a May 3, 2000, written statement, 
however, the veteran indicated that he agreed with the 
initial rating assigned for this condition, but disagreed 
with the effective date assigned for the grant of service 
connection.  Accordingly, the Board finds that the claim for 
a higher initial rating for the left hand condition has been 
withdrawn from appeal by the veteran.  See 38 C.F.R. 
§ 20.204(b) (An appeal may be withdrawn in writing at any 
time before the Board renders a decision.)  

An October 1996 rating decision granted special monthly 
compensation for loss of use of the left hand, effective from 
July 10, 1995.  In a December 1996 statement, the veteran 
disagreed with the effective date assigned for the grant of 
special monthly compensation benefits.  For the reasons 
discussed below, the Board finds that this statement 
constituted a timely notice of disagreement (NOD) with 
respect to this claim, thereby initiating, but not 
perfecting, an appeal.  Accordingly, the issues on appeal 
have been amended to include this issue (issue #3).  

An October 1995 rating decision granted TDIU, effective from 
December 21, 1991.  Thereafter, the veteran initiated and 
perfected an appeal of the effective date assigned for the 
grant of TDIU.  He also raised a new claim in a December 1996 
statement alleging clear and unmistakable error in a July 
1988 rating decision which denied a claim of TDIU on the 
basis of failure to consider whether an extraschedular 
evaluation should have been assigned under 38 C.F.R. 
§ 4.16(b).  No action has been taken by the RO with respect 
to this newly raised CUE claim.  For the reasons discussed 
below, the Board finds that the CUE claim is inextricably 
related to and must be decided together with the earlier 
effective date claim.  Accordingly, the issue on appeal has 
been rephrased as shown above (issue #5).  


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for tinnitus in January 1985; service connection 
for labyrinthitis was not claimed at that time.  

2.  The service medical records and the VA examination 
reports and outpatient treatment records dated in 1985 and 
1986 show no findings concerning labyrinthitis, and the 
condition was not diagnosed for the first time until 1992.  

3.  On November 13, 1991, the veteran submitted a claim for 
service connection for a "neurological deficit" of unknown 
etiology existing since September 1982, manifested by periods 
of dizziness, disorientation, hearing loss, ringing in the 
ears (tinnitus), and total loss of consciousness.  This 
condition was subsequently diagnosed as labyrinthitis.  

4.  On November 13, 1991, the RO also received the veteran's 
claim for service connection for residuals of left hand/arm 
injury incurred in 1988.

5.  An October 1995 rating decision granted service 
connection for labyrinthitis (formerly rated as tinnitus), 
effective from December 21, 1991, and granted service 
connection for left hand neuropathy, reattachment of forearm 
amputation (minor), effective from July 10, 1995. 

6.  The October 1995 rating decision also denied a claim of 
clear and unmistakable error (CUE) filed with respect to a 
February 7, 1985, rating decision due to the failure to grant 
service connection for labyrinthitis at that time instead of 
for tinnitus.

7.  The veteran has not pointed to any error of fact or any 
error in the application of the law in the February 1985 
rating decision.


CONCLUSIONS OF LAW

1.  A valid claim of clear and unmistakable error has not 
been raised with respect to a February 1985 rating decision.  
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).

2.  The veteran is entitled to an effective date of 
November 13, 1991, for the grant of service connection for 
labyrinthitis.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).

3.  The veteran is entitled to an effective date of 
November 13, 1991, for the grant of service connection for 
left hand neuropathy, reattachment of forearm amputation 
(minor).  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to the veteran's claims.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a law or 
regulation changes after a claim has been submitted, but 
before the administrative or judicial appeal process has been 
concluded, the law which is most favorable to the claimant 
must be applied).  

For the reasons that follow, the Board finds that the recent 
changes in the law brought about by the enactment of the VCAA 
do not have any application or effect on the pending issues 
of (1) entitlement to an effective date earlier than 
December 21, 1991, for the grant of service connection for 
labyrinthitis, to include whether there was clear and 
unmistakable error in a February 1985 rating decision; and 
(2) entitlement to an effective date earlier than July 10, 
1995, for the grant of service connection for left hand 
neuropathy, reattachment of forearm amputation (minor).  
Accordingly, the Board may proceed with the issuance of final 
decisions on these issues as all notice and duty to assist 
requirements have been fully satisfied.  However, in reaching 
this conclusion, it must be stressed that no inference should 
be drawn that the Board is stating that there are no 
circumstances under which the VCAA would be applicable to 
earlier effective date claims or claims based on clear and 
unmistakable error; it just is not applicable to the claims 
presented in this particular case.  Cf. Holliday v. Gober, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The veteran was notified in the October 1995 rating decision 
of the effective date regulations pertinent to these claims.  
He also was notified in the June 1996 and October 1996 
supplemental statements of the case (SSOCs) of the 
requirements needed for an earlier effective date to be 
granted or for clear and unmistakable error to be found.  
These documents informed the veteran of the type of evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision, SSOCs, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to obtain records only applies to records 
that are "relevant" to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(1)); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  

With clear and unmistakable error claims, there is, by law, 
no additional relevant evidence to be obtained.  Whether a 
prior decision was clearly and unmistakably erroneous is 
based on the evidence of record at that time.  See, e.g., 
Russell v. Principi, 3 Vet. App. 310 (1992).  As the United 
States Court of Appeals for the Federal Circuit recently 
held, 

Although the language of [38 U.S.C.A.] § 5109A does 
not expressly limit the evidence that can be 
considered in a CUE challenge to evidence that was 
of record at the time the challenged decision was 
made, the legislative history of the statute, the 
purpose of the statute, and the overall statutory 
scheme for reviewing veterans' benefits 

decisions all indicate that Congress intended the 
evidence to be so limited. 

Pierce v. Principi, No. 00-7060 (Fed. Cir. Feb. 14, 2001).

There also is, by law, no additional relevant evidence to be 
obtained with claims for earlier effective dates involving a 
grant of service connection when an effective date of the 
date of receipt of the claim has been assigned.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original claim "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (emphasis 
added).  Therefore, even if evidence did exist pre-dating the 
claim that showed service connection was warranted for the 
claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(a)(2)).  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.  Also, there is no additional notice that could be 
provided to the veteran as to any additional information or 
lay or medical evidence that he could submit in support of 
his claims.  See Explanatory Statement on H.R. 4864, As 
Amended, 106th Cong. H9912, H9913, H9914 (Oct. 17, 2000) 
("The compromise agreement enhances the notice that the 
Secretary is now required to provide to a claimant and the 
claimant's representative regarding information that is 
necessary to complete the application.  The notice would 
inform the claimant what information (e.g., Social Security 
number, address, etc.), and what medical evidence (e.g., 
medical diagnoses and opinions on causes or onset of the 
condition, etc.) and lay evidence (e.g., statements by the 
veteran, witnesses, family members, etc.) is necessary to 
substantiate the claim.")  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" (of which there is none) to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 
(2000). 

B.  Earlier effective date for the grant of
service connection for labyrinthitis

Soon after the veteran's separation from service in 1984, he 
filed claims for disability compensation.  Although his 
January 1985 claim for benefits included a claim for service 
connection for tinnitus, as well as for several other 
disabilities, it did not include a claim for labyrinthitis.  
In connection with his claims, he underwent VA physical 
examinations in 1985 and 1986.  He also submitted VA 
treatment records, as well as records from Lackland Air Force 
Base.  None of these records showed or reflected a diagnosis 
of labyrinthitis.  Instead, the record shows that the veteran 
was discharged from service, following Medical Evaluation 
Board (MEB) and Physical Evaluation Board PEB) proceedings, 
with a diagnosis, in pertinent part, of tinnitus of 
undetermined etiology.  A February 1985 rating decision 
granted service connection for tinnitus, with assignment of a 
10 percent disability rating effective from the date of 
separation from service (December 20, 1984).  

Thereafter, on November 13, 1991, the veteran filed a claim 
for service connection for a neurological deficit of unknown 
etiology existing since September 1982, manifesting as 
periods of dizziness, disorientation, hearing loss, ringing 
in the ears (tinnitus), and total loss of consciousness.  At 
a personal hearing held before a hearing officer at the St. 
Petersburg, Florida, RO in July 1995, the veteran discussed 
the fact that he had been diagnosed with labyrinthitis in 
April 1992, and submitted extensive medical records in 
support of his claim.  The veteran also asserted that, 
although only recently diagnosed, he had had labyrinthitis 
since service, and that the tinnitus for which he had been 
granted service connection in the February 1985 rating 
decision was a symptom of the later diagnosed labyrinthitis.  
Other symptoms of labyrinthitis he reported experiencing both 
during and following separation from service included 
dizziness, disorientation, headaches, loss of consciousness, 
etc.

A review of the veteran's service medical records, as well as 
private, military, and VA records dated from 1985 to 1992 
(when the diagnosis of labyrinthitis was first rendered) 
appear to support his contentions regarding the longstanding 
existence of symptoms he indicates are associated with 
labyrinthitis.  During service, the veteran complained of 
syncope with periods of loss of consciousness, tinnitus, and 
dizzy spells.  He was extensively evaluated by medical 
personnel, including during several periods of 
hospitalization.  Although many service doctors concluded 
that the veteran clearly had some type of neurological 
disorder, a more definitive diagnosis was not rendered, and 
still other service doctors felt that there were no signs of 
any organic disease.  Following separation from service, the 
veteran complained of tinnitus and disorientation around 
noise during a September 1985 VA examination.  

In September 1988, the veteran was treated at an Air Force 
base (the name is obscured on the copy of record) for 
episodes of lightheadedness.  In October 1988, the veteran 
incurred amputation of the left forearm after he had a 
syncopal episode while operating a saw.  From August to 
December 1991, he was treated at Eisenhower Army Medical 
Center for positional vertigo, episodic blackouts, and 
syncope.  In separate periods during April and June 1992, he 
was hospitalized at St. Joseph's Hospital, Savannah, Georgia, 
for various complaints, including dizziness, nausea, 
lightheadedness, diplopia, and tinnitus.  A ten-year history 
of episodic vertigo that had become more frequent and intense 
since July 1991 also was reported by the veteran.  A 
diagnosis of recurrent labyrinthitis was made during the 
April 1992 hospital stay.  

Based on this evidence, service connection for labyrinthitis 
(formerly service connected as tinnitus) was granted by an 
October 1995 rating decision, and an initial 30 percent 
rating was assigned effective from December 21, 1991.  The 
rating decision also denied a claim of clear and unmistakable 
error (CUE) filed with respect to the February 7, 1985, 
rating decision due to the failure to grant service 
connection for labyrinthitis at that time instead of for 
tinnitus.

On appeal, the veteran contends that he is entitled to an 
effective date of the day following separation from service, 
December 20, 1984, for the grant of service connection for 
labyrinthitis.  In support of that contention, he also argues 
that the February 1985 rating decision was clearly and 
unmistakably erroneous in that it failed to adjudicate a 
claim for service connection for labyrinthitis based on 
information contained in the service medical records.  
Essentially, the veteran argues that the RO's duty to assist 
him when he filed his original claim in 1985 included 
considering his service medical records as an informal claim 
and fully evaluating him for all symptoms rather than merely 
accepting the in-service diagnosis of tinnitus.  At his 
hearing in May 2000, the veteran argued that VA never 
properly examined him to determine the cause of his tinnitus.  
In addressing these contentions, the claim alleging clear and 
unmistakable error in the February 1985 rating decision will 
be addressed first, followed by the claim based on the 
governing effective date laws and regulations.  

1.  Clear and unmistakable error (CUE)

As discussed above, the veteran claims that there was clear 
and unmistakable error in a February 1985 rating decision 
because it failed to adjudicate an informal claim for service 
connection for labyrinthitis.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. § 3.105.  

Although service connection for tinnitus was granted by the 
February 1985 rating decision, the veteran appealed to the 
Board the initial rating assigned for this condition.  In 
January 1988, the Board issued a decision denying the 
assignment of a disability rating in excess of 10 percent for 
the grant of service connection for tinnitus.  In light of 
this intervening Board decision, an initial question that 
must be addressed in this case is whether a claim of clear 
and unmistakable error may be raised with respect to the 
February 1985 rating decision.  

When a determination of the RO is "appealed to and affirmed 
by" the Board, it is "subsumed" by the Board's decision.  
38 C.F.R. § 20.1104.  The effect of subsuming is that, as a 
matter of law, no claim of CUE can exist with respect to that 
RO decision.  Dittrich v. West, 163 F.3d 1349 (Fed.Cir. 
1998); Donovan v. West, 158 F. 3d 1377 (Fed.Cir. 1998).  
Here, the Board does not find that the February 1985 rating 
decision was subsumed in the 1988 Board decision as a merits 
determination was not made on the issue presently being 
raised by the veteran, i.e., that he should have been granted 
service connection for labyrinthitis instead of for tinnitus 
by the RO in 1985.  The focus of the Board's January 1988 
decision was whether the veteran was entitled to a disability 
rating higher than 10 percent for tinnitus.  The Board did 
not determine whether he should have been granted service 
connection for labyrinthitis because such an issue was not in 
contention at that time.  The Board's decision was strictly 
limited to the rating issue, and did not address the entirely 
different present issue of whether service connection was 
granted for the wrong condition in 1985.  No Board decision 
previously has been issued affirming the 1985 RO decision as 
being correct in its grant of service connection for tinnitus 
instead of for labyrinthitis.  Therefore, the 1988 Board 
decision did not subsume the 1985 RO decision.  Consequently, 
the issue of whether there was CUE in the rating decision of 
February 1985 is one not barred by law, regulation, or 
jurisprudence.  Cf. Morris v. West, 13 Vet.App. 94 (1999) (In 
rejecting the appellant's claim for an earlier effective date 
due to CUE in a May 1966 rating decision, the Court found 
that the 1966 rating decision had been subsumed by an 
intervening 1988 Board decision.  Although that Board 
decision had not specifically stated that the previously 
denied claim was being reopened, the Board did sufficiently 
address all the evidence of record and made, essentially, a 
merits determination.  Therefore, because the 1966 rating 
decision had been subsumed in the 1988 Board decision, the 
rating decision was immune from CUE challenge.), aff'd sub 
nom. Morris v. Principi, No. 00-7058 (Fed. Cir. Feb. 9, 
2001).  

Turning to the substance of the appellant's CUE claim, it is 
noted that in Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992), the Court set forth a three-pronged test to be used 
in determining whether CUE is present in a prior final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  The Court has further 
stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable 

error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as being too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 
6 Vet. App. at 44.  If a claimant wishes to reasonably raise 
a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity 
to otherwise final decisions, and the presumption is even 
stronger where the decision is being collaterally attacked as 
in a CUE claim.  Id.

Construing the veteran's arguments liberally in his favor, he 
argues, in essence, that there was sufficient evidence of 
record, as shown in the service medical records, to 
constitute an informal claim for service connection for 
labyrinthitis and that the RO failed in its duty to assist 
him by not considering such a claim and/or by not providing 
him proper medical examinations to diagnose his condition in 
1985.  However, VA's breach of the duty to assist cannot form 
a basis for a claim of clear and unmistakable error.  
(Failure of service doctor's to diagnose labyrinthitis also 
cannot form a basis for CUE.)  Further, for the reasons 
discussed below, no claim for service connection for 
labyrinthitis was submitted until November 1991.  The veteran 
simply has not alleged that the facts contained in the record 
at the time of the 1985 decision were incorrect in any 
manner.  A diagnosis of labyrinthitis was not present at the 
time of the February 1985 rating decision, and indeed such a 
diagnosis was not rendered for the first time until 1992, 
according to both the veteran's testimony and the medical 
evidence of record.  The veteran has not alleged that the 
statutory and regulatory provisions in effect at the time of 
the 1985 rating decision were incorrectly applied.  
Therefore, his allegations of error are insufficient to 
support a claim of CUE.  

In a case similar to the one presented here, the U.S. Court 
of Appeals for Veterans Claims affirmed a Board decision that 
rejected a CUE claim based on the assertion that a claimed 
condition had been misdiagnosed during service.  Rivers v. 
Gober, 10 Vet.App. 469 (1997).  In Rivers, the appellant, a 
World War II veteran, was medically discharged from service 
due to a preexisting left hip and leg disability.  In March 
1973, an RO denied service connection for a herniated lumbar 
disc.  In July 1973, a VA examination was conducted, at which 
time the examiner opined that the appellant's condition was 
misdiagnosed during service and that the original injury was 
to the back rather than to the hip.  Subsequently, following 
a January 1995 VA examination, the RO found that new and 
material evidence had been submitted to reopen the veteran's 
claim and granted service connection for his back condition.  
Thereafter, the Board issued a decision holding that the 
March 1973 rating decision did not contain CUE.  In reviewing 
the CUE claim on appeal, the Court agreed with the Secretary 
that this claim must be dismissed because of the absence of 
legal merit or the lack of entitlement under the law.  The 
facts as they were known in 1973 were before the RO (the July 
1973 VA examination was not performed until after the March 
1973 decision), and the appellant had not alleged that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Accordingly, the Board's denial of the 
CUE claim was affirmed.  

As in Rivers, the veteran's claim here is based on a failure 
to correctly diagnose his condition at the time of the 
February 1985 rating decision (or during service).  While the 
Board is sympathetic to the veteran's allegation that he has 
had labyrinthitis since service even though it was not then 
diagnosed, the Board's decision on the CUE claim is limited 
solely to consideration of what the law and evidence was at 
the time of the 1985 RO decision, and not what the evidence 
should have been or shown at that time.  

The Board also notes that this is not a situation 
contemplated by Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein it was held that the RO's failure in the duty 
to assist constituted a grave procedural error and the rating 
decision was therefore not final.  In this case, the veteran 
has not referred to records that the RO failed to obtain.  
All his service medical records were obtained and associated 
with the claims file.  Rather, this situation is similar to 
that discussed in Simmons v. West, 14 Vet. App. 84 (2000), 
further action sub nom. at Simmons v. Gober, 14 Vet. App. 226 
(2000) (per curiam), wherein it was held that the RO's 
alleged failure to help establish a claim for benefits, in 
that case by providing a VA examination, was not the type of 
grave procedural error that tolled the finality of a rating 
decision.  The veteran argues in this case that the RO failed 
in its duty to examine his service medical records and 
essentially discover any and all potential claims for 
benefits therein.  The RO has no such duty.  Although the 
veteran had certainly raised complaints during service and 
thereafter that were later diagnosed to be indicative of 
labyrinthitis, a diagnosis was not made during service or 
prior to the 1985 RO decision.  Entitlement to service 
connection requires, among other things, medical evidence of 
a current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).

Accordingly, the Board finds that the veteran's allegations 
cannot be considered to have raised a valid claim of CUE.  In 
essence, he feels that he should have been granted service 
connection for labyrinthitis earlier than December 1991.  
However, he has not pointed to any error of fact or any error 
in the application of the law which is such that it would 
compel the conclusion that the result would have been 
manifestly different but for the error.  The issue in this 
case is a legal one, that is, whether the veteran has met the 
legal requirements for pleading CUE.  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).

2.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims-formal and informal-for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added). 

When the veteran filed his claims for service connection in 
1985, he did not raise a claim concerning labyrinthitis.  
However, such a claim is liberally construed as having been 
filed on November 13, 1991, when a claim was filed for a 
neurological deficit of unknown etiology existing since 
September 1982.  As to whether an informal claim for service 
connection for labyrinthitis was received prior to that date, 
it is noted that the veteran's January 1985 claim for 
benefits did not include a claim for service connection for 
labyrinthitis.  Rather, in pertinent part, a claim was 
specifically filed at that time for tinnitus.  The veteran's 
1985 claim does not show or reflect any intent on his part to 
request entitlement to service connection for labyrinthitis.  
The application contained no allegations that such a 
condition was incurred as a result of the veteran's military 
service (presumably because the in-service MEB and PEB 
proceedings found tinnitus).  There was, therefore, nothing 
that VA could construe as "evidencing a belief in 
entitlement" to compensation for labyrinthitis.  

In connection with his 1985 claims, the veteran underwent VA 
physical examinations in 1985 and 1986.  A VA examination 
report will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1).  In 
this case, the veteran's formal claim for compensation for 
labyrinthitis had not been allowed, and he had not been 
granted service connection for this disorder.  See 
Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since there 
had not been a prior allowance or disallowance of a formal 
claim for compensation for labyrinthitis, VA records could 
not be accepted as an informal claim under 38 C.F.R. § 3.157.  
See also Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).  Therefore, despite any physical complaints he raised 
at that time, which were many years later determined to be 
representative of labyrinthitis, the 1985 and 1986 VA 
examination reports cannot be accepted as an informal claim 
for benefits.

An informal claim also must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed, and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record in 
1985, or 1986 for that matter, showed any intention on the 
part of the veteran to seek service connection for 
labyrinthitis.  The veteran is arguing, in essence, that the 
RO should have predicted that he wanted to file a claim for 
labyrinthitis based on the complaints shown in the medical 
records, and because that condition was later diagnosed in 
1992.  The mere presence of medical evidence showing that the 
veteran had certain complaints or symptoms does not establish 
an intent on the part of the veteran to seek service 
connection for a particular condition.  

Furthermore, even assuming for the sake of argument that the 
complaints or symptoms shown in the veteran's service or 
post-service medical records were sufficient to raise an 
informal claim for service connection for labyrinthitis, the 
evidence did not show that he actually had this condition 
until 1992-a date subsequent to the filing of his claim for 
labyrinthitis in November 1991.  Entitlement to service 
connection requires, among other things, medical evidence of 
a current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
RO could not, by law, grant service connection for 
labyrinthitis in 1985 because there was no medical evidence 
showing that the veteran had such a condition.  Therefore, 
after a thorough review of the evidence of record, the Board 
concludes that the veteran did not submit an informal claim 
for service connection for labyrinthitis at any time before 
he filed his formal claim on November 13, 1991, which was 
more than one year after his separation from active service.  

It is unclear how the RO arrived at December 21, 1991, as the 
proper effective date for the grant of service connection for 
labyrinthitis.  It appears from the Supplemental Statements 
of the Case on this issue that the RO assigned an effective 
date coincident with when the symptoms of labyrinthitis were 
manifested to a severe degree.  The RO treated this claim as 
one for an increase based on the prior grant of service 
connection for tinnitus.  However, the proper issue in this 
case is when the veteran should have been granted service 
connection for labyrinthitis, since that was a new condition 
for which compensation was awarded in the October 1995 rating 
decision.  In other words, it was not an award of increased 
compensation, and the date as of which this condition (or 
tinnitus) increased in severity is irrelevant.

As indicated above, the veteran did file a formal claim for 
service connection for a neurological disorder, later 
diagnosed as labyrinthitis, on November 13, 1991.  The 
effective date for the award of service connection will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  It is unclear in this case when entitlement arose.  
A formal diagnosis of labyrinthitis was not rendered until 
1992, but the symptoms upon which the diagnosis was based 
possibly had been present for several years prior.  
Therefore, resolving any reasonable doubt in the veteran's 
favor in accordance with 38 U.S.C.A. § 5107, the Board 
concludes that an effective date of November 13, 1991, is 
warranted under VA regulations governing effective dates for 
awards based on an original claim for service connection.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

C.  Earlier effective date for the grant of service 
connection
for left hand neuropathy, reattachment of forearm amputation 
(minor)

As mentioned above, the veteran experienced a syncopal 
episode on October 25, 1988, while operating a saw, and he 
amputated his forearm.  It was reattached, resulting in left 
hand neuropathy.  Subsequently, an October 1995 rating 
decision granted service connection for left hand neuropathy, 
reattachment of forearm amputation (minor), and assigned an 
initial 40 percent rating for this condition effective from 
July 10, 1995.  An October 1996 rating decision raised the 
initial rating assigned to this condition to 60 percent 
effective from July 10, 1995.  The veteran maintains that he 
is entitled to service connection for this condition 
effective either (1) from the date he incurred the left 
hand/arm injury in October 1988 (see September 1996 
substantive appeal); or (2) retroactive one year prior to the 
date he filed his claim for this condition on November 13, 
1991 (see December 1996 statement from veteran).  

The laws and regulations concerning the assignment of 
effective dates are discussed above and will not be repeated 
here.  The veteran has not raised any claim of clear and 
unmistakable error with respect to the left hand/arm issue.

On November 13, 1991, the veteran filed a claim for service 
connection for an injury resulting in permanent loss of use, 
dysfunction, deformity, and disfigurement of the left arm and 
hand.  This claim, however, was not then adjudicated by the 
RO.  Subsequently, the veteran submitted another claim for a 
left arm injury in July 1995.  The effective date assigned by 
the RO for the grant of secondary service connection for left 
hand neuropathy was July 10, 1995.  The Supplemental 
Statements of the Case indicate that July 10, 1995, was the 
date as of which medical evidence was received showing that 
the left forearm amputation was secondary to a syncopal 
episode due to labyrinthitis.

Here, it is clear that the veteran filed a formal claim for 
service connection for residuals of the left forearm 
amputation on November 13, 1991.  The effective date for the 
award of service connection will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  It is clear in 
this case that entitlement arose in 1988 when the veteran 
incurred the injury.  However, he did not file his claim 
until three years later, and, for that reason, cannot be 
granted a 1988 effective date.  

Further, the date as of which the RO received medical 
evidence showing entitlement is irrelevant.  What is crucial 
here is that the veteran filed a claim on November 13, 1991, 
which was pending when the medical evidence was received on 
July 10, 1995.  Since the veteran was granted service 
connection for residuals of the left arm injury as secondary 
to the now service-connected labyrinthitis, it could also be 
argued that entitlement did not arise until such secondary 
service connection was granted, which was also as of 1991.  
Since the veteran filed this claim either on the date 
entitlement arose (i.e., on the date as of which he was 
granted service connection for labyrinthitis, which this 
condition is secondary to) or after the date entitlement 
arose (i.e., after he incurred the injury), then he is 
entitled to an effective date as of receipt of claim.  
Therefore, the Board concludes that an effective date of 
November 13, 1991, is warranted under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  The veteran is not entitled to 
an effective date retroactive one year prior to that date, 
i.e., November 13, 1990, as such a one year retroactive award 
is available only for claims for increase, and not for 
service connection claims.  See 38 C.F.R. § 3.400(o)(2).  

The Board notes that the veteran maintains that he first 
filed a claim for service connection for the left hand 
condition in February 1990.  In support of his argument, he 
has submitted a February 22, 1990, letter from the RO 
acknowledging receipt of an application for benefits.  Review 
of the claims file shows that the veteran filed an 
application for vocational rehabilitation on February 16, 
1990.  That application evidenced no intent on the part of 
the veteran to claim service connection for the left hand 
condition, but only to claim vocational rehabilitation due to 
that condition.  See above discussion on informal claims.  
Therefore, since he did not file a formal or informal claim 
prior to November 13, 1991, that is the earliest effective 
date that can be granted.


ORDER

Having found that the veteran failed to comply with the legal 
requirements to plead a claim of clear and unmistakable error 
in a February 1985 rating decision, the appeal is denied.

Entitlement to an effective date of November 13, 1991, for 
the grant of service connection for labyrinthitis is granted.

Entitlement to an effective date of November 13, 1991, for 
the grant of service connection for left hand neuropathy, 
reattachment of forearm amputation (minor), is granted.



REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the following claims. 

A.  Earlier effective date for the grant of special monthly
compensation for the loss of use of left hand

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An October 1996 rating decision granted special monthly 
compensation for the loss of use of the left hand, effective 
from July 10, 1995.  In a December 1996 statement, the 
veteran disagreed with the assigned effective date, arguing 
that the proper effective date was October 1988, when he 
initially incurred the amputation of the left forearm.  This 
statement was clearly a notice of disagreement with the 
assigned effective date.  

Consequently, because the veteran has submitted an NOD with 
respect to the effective date assigned for the grant of 
special monthly compensation for the loss of use of the left 
hand, and the RO has not yet provided the veteran with a 
statement of the case (SOC) in response to his filing of the 
NOD, this issue must be remanded to the RO for correction of 
this procedural defect.  See Manlincon v. West, 12 Vet.App. 
238, 240-41 (1999) (when an NOD is filed by the appellant 
with respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a) (2000); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet.App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet.App. 93, 
97 (1997); Archbold, 9 Vet.App. at 130.  

B.  Earlier effective date for the grant of a 30 percent 
rating
for diverticulosis, irritable bowel

In October 1996, the RO issued a rating decision granting an 
increased rating of 30 percent for service-connected 
diverticulosis, irritable bowel, effective from August 4, 
1995.  In a December 1996 letter, the veteran indicated that 
he agreed with the rating assigned for this condition, but 
disagreed with the effective date assigned for the grant of 
the increased rating.  (He also indicated the same in a 
May 3, 2000, letter.)  This statement clearly constituted a 
notice of disagreement with respect to the effective date 
assigned for the grant of the increased 30 percent rating.  
Accordingly, for the reasons discussed above, because the RO 
has not yet provided the veteran with a statement of the case 
(SOC) in response to his filing of the NOD, this issue must 
be remanded to the RO for correction of this procedural 
defect.  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  

C.  Earlier effective date for the grant of TDIU, to include 
whether
there was clear and unmistakable error in a July 1988 rating 
decision

As indicated above, an October 1995 rating decision granted 
TDIU, effective from December 21, 1991.  The veteran has 
initiated and perfected an appeal from this rating decision 
of the effective date assigned for the grant of TDIU.  He 
also asserted in a December 1996 statement that a July 1988 
rating decision which denied a claim of TDIU contains clear 
and unmistakable error (CUE) due to the failure of the RO at 
that time to consider whether an extraschedular evaluation 
should have been assigned under 38 C.F.R. § 4.16(b).  No 
action has been taken by the RO with respect to this newly 
raised CUE claim, and therefore it is not presently before 
the Board for decision.  However, the Board finds that the 
earlier effective date and CUE claims are inextricably 
intertwined with one another and, therefore, must be decided 
together.  The CUE issue, if resolved favorably, could have a 
significant effect on the earlier effective date issue on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto); cf. Smith v. Gober, No. 99-
7044 (Fed. Cir. Jan. 18, 2001) (finding that the facts 
underlying CUE and reopening claims are sufficiently 
intertwined that they should be decided together), petition 
for rehearing granted in part sub nom. Smith v. Principi, No. 
99-7044 (Fed. Cir. Mar. 21, 2001) (order).  See also 
38 U.S.C.A. § 5109A(b) (West Supp. 2000) (a rating or other 
adjudicative decision that constitutes a reversal or revision 
of a prior decision on the grounds of CUE has the same effect 
as if the decision had been made on the date of the prior 
decision); 38 C.F.R. § 3.105(a) (2000).  Therefore, this 
issue must be adjudicated prior to appellate disposition of 
the veteran's earlier effective date claim on appeal.  

	With respect solely to the claim for an earlier 
effective date for the grant of TDIU benefits, it is noted 
that a remand also is required for the purpose of obtaining 
the records from the veteran's participation in the chapter 
31 VA vocational rehabilitation program in the late 1980's, 
possibly from January 1986 to January 1987.  There may be 
relevant evidence contained in these records which reflects 
the filing of an additional formal or informal claim for TDIU 
benefits at some time prior to December 21, 1991.  

D.  Earlier effective date for the grant of an increased 
rating 
for mechanical low back pain, laminectomy

Following a November 13, 1991, claim filed by the veteran, 
the RO issued a rating decision in August 1993 denying an 
increased rating above 20 percent for his service-connected 
back condition.  Thereafter, the veteran initiated and 
perfected an appeal of that decision.  In September 1995, a 
RO hearing officer granted an increased rating of 60 percent 
for mechanical low back pain, laminectomy, and this grant was 
effectuated by an October 1995 rating decision, effective 
from December 21, 1991.  Although the veteran thereafter 
indicated that he did not want to continue his appeal of the 
rating assigned for this condition, he also submitted a 
general notice of disagreement (NOD) in May 1996 with respect 
to the October 1995 rating decision.  This general NOD is 
construed as applying to the issue of the effective date 
assigned to the grant of the increased 60 percent rating.  
See Buckley v. West, 12 Vet.App. 76 (1998) (Reading together 
the recent decisions of the U.S. Court of Appeals for the 
Federal Circuit in Ledford v. West, 136 F.3d 776 (Fed. Cir. 
1998), and Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998), 
the Veterans Claims Court holds that a "vague" or general 
NOD may be interpreted as applying to all claims or 
arguments, whereas a specific NOD limits the review on appeal 
to only those claims or arguments so identified); see also 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000) (While a 
broad NOD may confer jurisdiction over the entire request for 
a benefits entitlement, correspondingly a narrow or specific 
NOD may limit the jurisdiction of the reviewing body to the 
specific elements of the disability request contested in the 
NOD.)  In that regard, it is further noted that the veteran 
submitted a statement on May 3, 2000, indicating that the 
assignment of the 60 percent rating for his back should be 
made retroactive to the date of his separation from service 
(December 20, 1984).  He also indicated during the May 2000 
Travel Board hearing that he is seeking an earlier effective 
date for the grant of the 60 percent rating for his back.  

Consequently, because the veteran has submitted an NOD with 
respect to the effective date assigned for the grant of an 
increased rating of 60 percent for mechanical low back pain, 
laminectomy, and the RO has not yet provided the veteran with 
a statement of the case (SOC) in response to his filing of 
the NOD, this issue must be remanded to the RO for correction 
of this procedural defect for the reasons discussed above.  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  

Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder the records from 
the veteran's participation in the 
chapter 31 VA vocational rehabilitation 
program in the late 1980's, possibly from 
January 1986 to January 1987.

2.  Readjudicate the veteran's claim for 
an effective date earlier than 
December 21, 1991, for the grant of 
(TDIU).  Also adjudicate the inextricably 
intertwined claim alleging clear and 
unmistakable error (CUE) in a July 1988 
rating decision which denied a claim of 
TDIU.  (In a December 1996 statement the 
veteran asserts that the July 1988 rating 
decision contains CUE due to the failure 
of the RO at that time to consider 
whether an extraschedular evaluation 
should have been assigned under 38 C.F.R. 
§ 4.16(b).)  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case 
(SSOC), which includes the laws and 
regulations pertinent to clear and 
unmistakable error.  It should be noted 
in the SSOC that any appeal of the CUE 
claim will need to be initiated by the 
filing of a new Notice of Disagreement in 
the event this claim is denied.  Allow an 
appropriate period of time for response.  
Thereafter, subject to current appellate 
procedures, this claim or claims should 
be returned to the Board for further 
appellate consideration, if appropriate.

3.  Provide the veteran and his 
representative a statement of the case as 
to the issues of (a) entitlement to an 
effective date earlier than July 10, 
1995, for the grant of special monthly 
compensation for the loss of use of left 
hand subsequent to reattachment of 
forearm amputation (minor); (b) 
entitlement to an effective date earlier 
than August 4, 1995, for the grant of a 
30 percent rating for service-connected 
diverticulosis, irritable bowel; and (c) 
entitlement to an effective date earlier 
than December 21, 1991, for the grant of 
an increased rating of 60 percent for 
service-connected mechanical low back 
pain, laminectomy.  See Manlincon v. 
West, 12 Vet.App. 238, 240-41 (1999) 
(when an NOD is filed by the appellant 
with respect to a denial of benefits, but 
the RO has not yet issued a SOC, the 
Board is required to remand, rather than 
refer, the issue to the RO for the 
issuance of the SOC); 38 C.F.R. § 19.9(a) 
(2000).  

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  These issues should be 
returned to the Board for further 
appellate processing only if the veteran 
perfects the appeal of these issues by 
the filing of a timely substantive appeal 
following the RO's providing of the SOC 
to him.

The veteran need take no further action until he is so 
informed.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purposes of this REMAND are to fulfill due process 
considerations and to obtain additional evidence.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals



 



